COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 03/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-27 are allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call and subsequent email with James Keddie on 03/02/2022.
1-18.      (Cancelled)

19.          (Currently amended) A reagent system for producing cDNA comprising: 
(a) a first oligod(T) primer; 
(b) a reverse transcriptase that has been engineered to remove intrinsic RNAseH activity; 
(c) an RNaseH; and
(d) a poly(A) polymerase
(e) a second oligod(T) primer, wherein the second oligod(T) primer comprises a 5’ tail.


20.          (Currently amended) The system of claim 19, wherein the system further comprises:
(f) [[(e)]] a 5’ adapter. 

21.          (Currently amended) The system of claim 20, further comprising: 
(g) [[(f)]] an RNA ligase.

22.          (Previously presented) The system of claim 19, wherein the first oligod(T) primer is an anchored oligo(dT) primer.

23.          (Previously presented) The system of claim 19, wherein the first oligod(T) primer does not have a 5’ tail.

24.          (Currently amended) The system of claim 23, wherein the system further comprises:
(f) [[(e)]] a 5’ adapter; and
(g) [[(f)]] an RNA ligase


25.          (Previously presented) The system of claim 24, wherein the system further comprises: 
(h) a pair of PCR primers, wherein the pair of PCR primers comprises a first primer that hybridizes to the 5’ tail of the second oligod(T) primer and a second primer that hybridizes to the complement of the 5’ adapter.

26.          (Currently amended) The system of claim 27 

27.          (New) The system of claim 19, wherein at least one of (b), (c) and (d) is in a composition that further comprises a non-naturally occurring buffering agent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639